           Case 8:21-cv-00338-CJC-ADS Document 16 Filed 03/02/21 Page 1 of 1 Page ID #:79

 Attorney or Party without Attorney:                                                                             For Court Use Only
 KRYSTA KAUBLE PACHMAN (#280951)
 SUSMAN GODFREY LLP
 1900 Avenue of the Stars Suite 1400
 Los Angeles, CA 90067
   Telephone No: 310-789-3100

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United Stated District Court Central District of California Southern Division
     Plaintiff:   JANE DOE on behalf of herself and all others similarly situated
 Defendant:       MINDGEEK USA INCORPORATED., et al

           PROOF OF SERVICE                    Hearing Date:            Time:            Dept/Div:    Case Number:
                                                                                                      8:21-cv-00338


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons in a Civil Action, Class Action Complaint

3.    a.    Party served:      MINDGEEK USA INCORPORATED
      b.    Person served:     Jessie Gastelum, CT Corporation Inc., Registered Agent, authorized to accept served under F.R.C.P. Rule
                               4.

4.    Address where the party was served:       818 W 7th St Suite 930, Los Angeles, CA 90017

5.    I served the party:
      a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Fri, Feb 26 2021 (2) at: 12:55 PM

6. Person Who Served Papers:
   a. Douglas Forrest (5141, Los Angeles)                                        d. The Fee for Service was: $138.86
   b. FIRST LEGAL
      1517 W. Beverly Blvd.
      LOS ANGELES, CA 90026
   c. (213) 250-1111



7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                03/01/2021
                                                                                    (Date)                             (Signature)




                                                                     PROOF OF                                                           5400709
                                                                      SERVICE                                                         (4589118)
